Title: To Thomas Jefferson from Anonymous, 1 June 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Charleston June 1t 1808
                  
                  here inclosed I Send you a paper under the influence of the Enemies of our peace, that you may See how they exult, (T).
                  if Vessels without discremenation are Cleared out under the Orders of the Court fully Loaded with Rice or other provissions, what will be the Consequince, will the embargo in that case prevent a Repetition of our Vessels bound Coastwise, Springing Leaks, and putting into forreign ports in distress, Starting their Water, being boarded by Crucers, and pretending to be forced into forreign Ports, and then Saved from Penalties. Here by Long protests of restraint, Compulsion, and necessity, haveing Compeled them to Alter their destination,
                  this is by no means a proper Harbour for Transient Vessels to Lay in during the Summer & fall Season, because the Seamen Strangers to this Climate, are Subject to fevers, and the chance of dying is verry great, and the Worms will destroy the bottoms of the Vessels, from those two Causes its absolutely necessary for them to Summer in a Northern port,
                  I Know from the Great number of inlets on our Coast it is verry difficult to prevent the enemies of our Welfair, from getting Supplys of Provission
                  but if the embargo is necessary, the Stricter its observece the Sooner it will have its desired effect and of course bro’ to an end.
               